Title: To Alexander Hamilton from Sharp Delany, 4 May 1790
From: Delany, Sharp
To: Hamilton, Alexander


Sir
Philada. 4th May 1790

I have provided some stores and am finishing another, which I think will be sufficient for the Custom house, and as soon as completed will give you the necessary return.
I always thought the Law did not expressly give you the power of fixing Revenue boats but as such was necessary and mentioned in the Collection Law. The Superintendance vested in you I imagined would warrant the measure. As to me I had no other motive but the safety of the Revenue for as to the appointments given to me as Collector, it is among the least desireable parts of my Duty—at least one of the most so. Our Importations are very considerable this Spring.
I am Sir   with great Respect   Your most hble Servt
Sharp Delany

